Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, drawn to a steel strip.
Group II, claims 5-13 and 16-17, drawn to a process for producing a steel strip.
Group III, claims 14-15, drawn to a car or truck component.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a steel strip, this technical feature is not a special technical Nakamura et al. (US-20130061989-A1, hereinafter Nakamura).
Nakamura teaches a high strength hot-rolled steel sheet suitable for parts such as automobile structural parts and frames for trucks ([0002]). Nakamura further teaches a broad range steel composition ([0016], [0021]) which overlaps the claimed ranges of C, Mn, B, Si, and Fe and inevitable impurities; encompasses the claimed range of N; is within the claimed ranges of Ti, Cu, Cr, Mo, Ni, V, P and S; and is the same as the claimed range of Al. Nakamura further teaches property ranges of yield strength (pg.8, table 3, col. 8, example alloys), tensile strength ([0012]), and elongation (pg.8, table 3, col. 10, example alloys) which are within the claimed ranges.  Nakamura further teaches a hole expansion ratio range (pg.8, table 3, col. 11, example alloys) which overlaps the claimed range. Nakamura further teaches that cementite may be present ([0057]) which by being optionally present meets the limitation of being a cementite-free microstructure. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
In the table below the steel strip limitations of the instant claim and Nakamura broad range are presented. 

Instant Claim 1
Nakamura Broad Range
Composition (wt.%):
 C
0.005-0.08
0.05 to 0.15
 Mn
1.30-2.30
1.0 to 2.0
 B
2-35 ppm (0.0002-0.0035)
0.0005 to 0.0050
N
5-65 ppm (0.0005-0.0065)
 at not more than 0.007
 Al
0.005-0.1
0.005 to 0.10
 Ti
0.03 to 0.20
0.05 to 0.15
 Cu
0-1.5
0.05 to 0.20

0-0.75
0.05 to 0.50
 Mo
0-0.05
0.05 to 0.50
 Ni
0-0.50
 0.05 to 0.50
 V
0-0.30
 0.01 to 0.20
 Si
0-0.6
 0.2 to 1.2
 P
0-0.03
at not more than 0.04
 S
0-0.01
at not more than 0.005
Fe and inevitable impurities
 Balance
 Balance



Expression: C/(Tisol+V)  with Tisol=Ti-(48/14)N
C/(Tisol+V)
< 0.25 
0.14 to 4.17
Properties:
Yield Strength (MPa)
at least 570
700-990
Tensile Strength (MPa)
at least 760
not less than 780
Elongation (%)
at least 10.3
12 to 20
Hole Expansion ratio (%)
at least 70
62 to 92
Microstructure:


Cementite
cementite-free
optional 


Therefore, the steel strip limitation of independent claim 1 of group I fails to distinguish over Nakamura, hence groups I-III do not share a special technical feature and unity of invention is found as lacking.
A telephone call was made to Tony Venturino on 6/24/21 to request an oral election to the above restriction requirement, in a voicemail received on 6/24/21 a provisional election was made with traverse to prosecute the invention of Group II, claims 5-13 and 16-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "high strength" in claim 5 is a relative term which renders the claim indefinite.  The term "high strength" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 5 is further rejected for indefiniteness due to the limitation “reheating the slab to a slab reheating temperature of at least 1200° C”. It is not clear if the reheating is required for just the instances when only a slab is used and not when a strip is used; or if the reheating is meant to be performed when using a slab or a strip. 
Claim 5 is further rejected for indefiniteness due to the limitation “cooling the hot-rolled strip at an average cooling rate of 15 to 100 °C/s on the run-out table within a time period of 2 seconds between finish rolling and start of cooling to a coiling temperature below 500 °C and  
Claim 5 is further rejected for indefiniteness due to the limitation “then coil cooling by natural cooling to ambient temperature”. It is unclear what “natural cooling” is. The term "natural cooling" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 6-13 and 16-17 are rejected for being indefinite from their dependency on indefinite claim 5, since claim 5 is found indefinite for the above four reasons.

Claim 7 and 16 are rejected for indefiniteness due to the two following limitations “the carbon content of the steel is at least 0.03%” and “wherein the coiling temperature is at least 420 °C”.
It is not clear if the carbon content limitation further limits or further broadens the scope of the claim. It is not clear if it is “at least 0.03 wt.% and higher”, or if it is “at least 0.03 to 0.08 wt.%”. Additionally, it is not clear if 0.03% of the content refers to some other percentage other than wt.%. 


Claim 8 is rejected for indefiniteness due to the limitation “wherein C is at most 0.045 wt.%”.
It is not clear if the carbon content limitation further limits or further broadens the scope of the claim. It is not clear if it is “at most 0.045 wt.% and lower”, or if it is “0.005 to at most 0.045 wt.%”.

Claims 5, 13, and 17 recites the following limitations:
 "the run-out table" in claim 5, 
"the cold-rolled full-hard strip" in claim 13,
"the bainitic transformation" in claim 13,
"the cold-rolled full-hard strip" in claim 17,
"the bainitic transformation" in claim 17.
There is insufficient antecedent basis for these limitations in the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claims 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 requires the slab or strip to contain at least one of 0-1.5 wt.% Cu and 0-0.75 wt.% Cr, however claim 5 upon which claim 6 is dependent already requires both 0-1.5 wt.% and Cu 0-0.75 wt.% Cr. Claim 6 does not further limit claim 5. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US-20130061989-A1, hereinafter Nakamura) and further in view of Suebsomran et al. (Pub. Date: 2013, Cooling process on a run-out table by the simulation method).
Regarding claim 5, applicant is reminded that the claim is rejected for indefinites as stated above in the 112(b) rejection. 
Nakamura teaches a high strength hot-rolled steel sheet suitable for parts such as automobile structural parts and frames for trucks ([0002]). Nakamura further teaches a broad range steel composition ([0016], [0021]) which overlaps the claimed ranges of C, Mn, B, Si, and Fe and inevitable impurities; encompasses the claimed range of N; is within the claimed ranges of Ti, Cu, Cr, Mo, Ni, V, P and S; and is the same as the claimed range of Al. Nakamura further teaches property ranges of yield strength (pg.8, table 3, col. 8, example alloys), tensile strength ([0012]), and elongation (pg.8, table 3, col. 10, example alloys) which are within the claimed ranges.  Nakamura further teaches a hole expansion ratio range (pg.8, table 3, col. 11, example alloys) which overlaps the claimed range. Nakamura further teaches that cementite may be present ([0057]) which by being optionally present meets the limitation of being a cementite-free microstructure. 
< 0.25 wherein Ti_sol=Ti-(48/14)N. However, using the ranges of N: 0.007 wt.% or less, Ti: 0.05-0.15 wt.%, V: 0.01-0.20 wt.%, and C: 0.05-0.15 wt.% of Nakamura broad composition ([0016], [0021]) with the claimed expression leads to an overlapping range 0.14 to 4.17 for the expression.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
In the table below the steel strip limitations of the instant claim and Nakamura broad range are presented. 

Instant Claim 5
Nakamura Broad Range
Composition (wt.%):
 C
0.005-0.08
0.05 to 0.15
 Mn
1.30-2.30
1.0 to 2.0
 B
2-35 ppm (0.0002-0.0035)
0.0005 to 0.0050
N
5-65 ppm (0.0005-0.0065)
 not more than 0.007
 Al
0.005-0.1
0.005 to 0.10
 Ti
0.03 to 0.20
0.05 to 0.15
 Cu
0-1.5
0.05 to 0.20
 Cr
0-0.75
0.05 to 0.50
 Mo
0-0.05
0.05 to 0.50
 Ni
0-0.50
 0.05 to 0.50
 V
0-0.30
 0.01 to 0.20
 Si
0-0.6
 0.2 to 1.2
 P
0-0.03
at not more than 0.04
 S
0-0.01
at not more than 0.005
Fe and inevitable impurities
 Balance
 Balance



Expression: C/(Tisol+V)  with Tisol=Ti-(48/14)N
C/(Tisol+V)
< 0.25 
0.14 to 4.17
Properties:
Yield Strength (MPa)
at least 570
700-990
Tensile Strength (MPa)
at least 760
not less than 780
Elongation (%)
at least 10.3
12 to 20
Hole Expansion ratio (%)
at least 70
62 to 92



Cementite
cementite-free
optional 


Nakamura further teaches the steel may be manufactured by which a molten steel having the above composition is smelted in a furnace and cast into a steel such as a slab by a casting method such as continuous casting ([0060]) which meets the casting into slab limitation.
Nakamura further teaches the steel slab is heated to a temperature 1150 °C or above ([0063]) which overlaps the slab reheating temperature limitation.
Nakamura further teaches the hot rolling of the steel is terminated at a finishing temperature of 850 to 950 °C ([0064]) which overlaps the hot-rolling finishing temperature is above Ar3 limitation.
With regards to the limitation, “cooling the hot-rolled strip at an average cooling rate of 15 to 100 °C/s on the run-out table within a time period of 2 seconds between finish rolling and start of cooling to a coiling temperature below 500 °C”, it is interpreted as “after the last hot rolling pass, within a time period of at most 2 seconds between finish rolling and start of cooling, the strips are cooled by accelerated cooling at rates in the range of 15 to 100 °C/s to a coiling temperature of below 500 °C”.
Nakamura teaches after completion of hot rolling, the steel sheet is cooled to 530° C by cooling at an average cooling rate of not less than 30 °C/s and the hot-rolled sheet cooled to 530 °C is thereafter rapidly cooled from 530 °C to a coiling temperature by subsequent cooling at an average cooling rate of not less than 100° C/s ([0066]-[0068]) which overlaps the average cooling rate to coiling temperature.

However, Nakamura is silent on cooling on the run-out table within a time period of 2 seconds between finish rolling and start of cooling to a coiling temperature.
Suebsomran teaches cooling parameters for the run-out table of strip steel in a hot rolling process (pg. 51, Section: Abstract, ¶1). Suebsomran further teaches a general layout of a hot rolling process in strip steel production (pg. 52, Fig. 1). Suebsomran further teaches after the finishing rolling process, the next process for the strip steel is to arrive at the run-out table where the steel cools from a temperature from approximately 800-950°C at the entrance to 450-600°C at the exit from the run-out table controlling the structure of the strip steel change from the austenite to the ferrite range of grain sizes (pg. 51, Section: Introduction, ¶1). 
The teachings of Suebsomran of cooling after finishing rolling on the run-out table meets the limitation. 
It would have been obvious to one of ordinary skill in the art at the date of filing to have used the teaching of Suebsomran to modify the process of Nakamura to control cooling using a run-out table to control the structure of the strip steel change from the austenite to the ferrite range of grain sizes after the hot rolling to cooling to a temperature which overlaps the coiling temperature of Nakamura. 
With regards to the limitation “then coil cooling by natural cooling to ambient temperature”, Nakamura is silent on the further cooling of the coil. Note this limitation is rejected for indefiniteness as stated above. Natural cooling taken at its broadest reasonable interpretation could mean any type of cooling that could occur in nature.  

Regarding claim 6, applicant is reminded that the claim is rejected for improper dependent form as stated above in the 112(d) rejection. 
Nakamura further teaches a broad range steel composition ([0016], [0021]) with Cr and Cu within in the claimed ranges. 
In the table below the composition limitation of the instant claim, and Nakamura Cu and Cr ranges are presented.

Instant Claim 6
Nakamura Broad Range
Composition (wt.%):
 Cu
0-1.5
0.05 to 0.20
 Cr
0-0.75
0.05 to 0.50


Regarding claim 7, applicant is reminded that the claim is rejected for indefinites as stated above in the 112(b) rejection. 
Nakamura further teaches the coiling temperature is 300 to 500°C ([0069]) which encompasses the claimed coiling temperature range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Nakamura teaches 0.05 to 0.15 wt.% C ([0029]-[0030]) which meets the limitation of carbon at least 0.03 wt.%.   
 claim 9, Nakamura further teaches the coiling temperature is 300 to 500°C ([0069]) which encompasses the claimed coiling temperature range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.

Claims 5-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US-20120037282-A1, hereinafter Kawasaki) and further in view of Suebsomran and Nakamura.
Regarding claim 5, applicant is reminded that the claim is rejected for indefinites as stated above in the 112(b) rejection. 
Kawasaki teaches a high strength galvanized steel sheet, which is suitable for a member used in the automobile industry with excellent workability and a method for manufacturing the same; and Kawasaki further disclose that to reduce the thickness through increases in strength of car body materials, so as to reduce the weight of a car body itself and form into complex shapes without cracking or necking by the steel having high elongation and high stretch flangeability ([0002]-[0004]).
Kawasaki further teaches a broad composition ([0016]-[0019], [0032]-[0058]) which overlaps the claimed ranges of C, Mn, B, Ti, Cu, Cr, Mo, Ni, V, S, and Fe and inevitable impurities; encompasses the claimed ranges of N, Al, and P; is close to the claimed range of Si; and is the same as the claimed range of S.
In this case, the prior art value 0.7 wt.% of Si is considered close enough to the claimed range endpoint of 0.6 wt.%  of Si that the skilled artisan would have expected the processes to 
Kawasaki further teaches a tensile strength of 590 MPa or more ([0012]) which encompasses the claimed range.
Kawasaki further teaches an elongation of at least 26.9-37.2 % (Table 4, inventive examples) which is within the claimed range. 
Kawasaki further teaches a hole expansion ratio of 70% or greater ([0103]) which is the same as the claimed range.
Kawasaki is silent on an expression: C/(Ti_sol+V) < 0.25 wherein Ti_sol=Ti-(48/14)N. However, using the ranges of N: 0.008 wt.% or less, Ti: 0.01-0.1 wt.%, V: 0.005-1.0 wt.%, and C: 0.04-0.15 wt.% of Kawasaki broad composition ([0016]-[0019]) with the claimed expression leads to an overlapping range -12.07 to 10 for the expression.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
With regards to having a cementite-free microstructure; Table 4 of Kawasaki, which list the microstructure, is silent on cementite content (pg. 10, Table 4), cementite may be present however is not need to achieve the steels of Kawasaki ([0074]), and ranges of processing are selected by Kawasaki to avoid cementite ([0084]-[0088]) overlapping the limitation of a cementite-free microstructure. 


Instant Claim 5
Kawasaki Broad Range
Composition (wt.%):
 C
0.005-0.08
0.04-0.15
 Mn
1.30-2.30
0.8-2.2
 B
2-35 ppm (0.0002-0.0035)
0.0003-0.0050 (3-50 ppm)
N
5-65 ppm (0.0005-0.0065)
0.008 or less (80 ppm or less)
 Al
0.005-0.1
0.1 or less
 Ti
0.03 to 0.20
0.01-0.1
 Cu
0-1.5
0.05-2.0
 Cr
0-0.75
0.05-1.2
 Mo
0-0.05
0.005-0.5
 Ni
0-0.50
0.05-2.0
 V
0-0.30
0.005-1.0
 Si
0-0.6
0.7-2.3
 P
0-0.03
0.1 or less
 S
0-0.01
0.01 or less
Fe and inevitable impurities
 Balance
 Balance



Expression: C/(Tisol+V)  with Tisol=Ti-(48/14)N
C/(Tisol+V)
< 0.25 
-12.07 to 10
Properties:
Yield Strength (MPa)
at least 570
---
Tensile Strength (MPa)
at least 760
590 MPa or more
Elongation (%)
at least 10.3
26.9-37.2
Hole Expansion ratio (%)
at least 70
70 or greater 
Microstructure:


Cementite
cementite-free
optional 


Kawasaki further teaches a steel is melted, is made into a slab through roughing or continuous casting ([0080]) which meets the casting into slab limitation.
Kawasaki further teaches that the slab is heated to 1,100 °C to 1,300 °C ([0080]) which meets the slab reheating limitation.

 	Kawasaki further teaches the steel sheet is coiled at 400 °C to 750 °C ([0080]) which overlaps a5Docket No. 072941-000133 coiling temperature below 500 °C.
	Kawasaki is silent on the limitation of “cooling the hot-rolled strip at an average cooling rate of 15 to 100 °C/s … to a5Docket No. 072941-000133 coiling temperature”.
Nakamura teaches a high strength hot-rolled steel sheet suitable for parts such as automobile structural parts and frames for trucks ([0002]) with a broad range steel composition ([0016], [0021]) which overlaps the claimed composition. Nakamura further teaches properties of yield strength (pg.8, table 3, col. 8, example alloys), tensile strength ([0012]), and elongation (pg.8, table 3, col. 10, example alloys) which are within the claimed ranges; and a hole expansion ratio range (pg.8, table 3, col. 11, example alloys) which overlaps the claimed range.
Nakamura further teaches cooling after hot rolling at an average cooling rate of not less than 30 °C/s to avoid a decrease in stretch flangeability and fatigue resistance ([0066]-[0067]) which overlaps the claimed cooling rate.
It would have been obvious to one of ordinary skill in the art at the date of filing to have used the teachings of Nakamura to modify the cooling post hot rolling process of Kawasaki to cool at an average cooling rate of not less than 30 °C/s to avoid a decreases in stretch flangeability and fatigue resistance. 

Suebsomran teaches cooling parameters for the run-out table of strip steel in a hot rolling process (pg. 51, Section: Abstract, ¶1). Suebsomran further teaches a general layout of a hot rolling process in strip steel production (pg. 52, Fig. 1). Suebsomran further teaches after the finishing rolling process, the next process for the strip steel is to arrive at the run-out table where the steel cools from a temperature from approximately 800-950°C at the entrance to 450-600°C at the exit from the run-out table controlling the structure of the strip steel change from the austenite to the ferrite range of grain sizes (pg. 51, Section: Introduction, ¶1). 
The teachings of Suebsomran of cooling after finishing rolling on the run-out table meets the limitation. 
It would have been obvious to one of ordinary skill in the art at the date of filing to have used the teaching of Suebsomran to modify the process of Kawasaki to control cooling using a run-out table to control the structure of the strip steel change from the austenite to the ferrite range of grain sizes after the hot rolling to cooling to a temperature. There would be a reasonable expectation of success since both Kawasaki and Suebsomran are to hot rolled strip processing and the beginning and end temperatures of Suebsomran overlap the finishing rolling temperature and coiling temperature of Kawasaki. 
With regards to the limitation “then coil cooling by natural cooling to ambient temperature”, Kawasaki is silent on the further cooling of the coil. Note this limitation is 
A person of ordinary skill in the art would understand that absent teachings to the contrary the steel product would not be maintained indefinitely at coiling temperature and would inevitably be cooled to an ambient temperature for storage, transportation, or further processing. Giving natural cooling its broadest reasonable interpretation this cooling to ambient temperature would naturally flow from Kawasaki.
Kawasaki silent on yield strength. However, the yield strength property would have naturally flowed from modified Kawasaki since the claimed the composition of the high strength steel sheet ([0016]-[0019], [0032]-[0058]) is substantially similar of the claimed sheet, and the disclosed processing ([0080]) is substantially similar to the instant claimed method. 
Regarding claim 6, applicant is reminded that the claim is rejected for improper dependent form as stated above in the 112(d) rejection. 
Kawasaki teaches a broad composition ([0016]-[0019], [0032]-[0058]) which overlaps the claimed ranges of Cu and Cr.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
In the table below the steel composition limitation of the instant claim, and Kawasaki Cu and Cr ranges are presented. 

Instant Claim 6
Kawasaki Broad Range
Composition (wt.%):
 Cu
0-1.5
0.05-2.0
 Cr
0-0.75
0.05-1.2


 claims 7 and 16, applicant is reminded that the claims are rejected for indefinites as stated above in the 112(b) rejection. 
Kawasaki teaches C: 0.04% or more, and 0.15% or less ([0034]) which meets the claim limitation. 
Kawasaki further teaches the steel sheet is coiled at 400 °C to 750 °C ([0080]) which overlaps a5Docket No. 072941-000133 coiling temperature below 500 °C.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 8, applicant is reminded that the claim is rejected for indefinites as stated above in the 112(b) rejection. 
Kawasaki further teaches the steel sheet is coiled at 400 °C to 750 °C ([0080]) which overlaps the5Docket No. 072941-000133 coiling temperature range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 9, Kawasaki further teaches the steel sheet is coiled at 400 °C to 750 °C ([0080]) which encompasses the5Docket No. 072941-000133 coiling temperature range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 10, Kawasaki further teaches a method of manufacturing a high strength galvanized steel sheet with hot-rolled followed by cold rolling ([0022], [0077]-[0080], [0094]) which meets the limitation.
 claim 11, Kawasaki further teaches annealing the cold rolled sheet at 750 °C to 900 °C for 15 to 600 s ([0080]-[0084]) which overlaps the annealing to Ar3 and holing limitation.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
With regards to the limitation “then cooling to ambient temperature”, Kawasaki is silent.  A person of ordinary skill in the art would understand that absent teachings to the contrary the steel product would not be maintained indefinitely at an annealing temperature and would inevitably be cooled to an ambient temperature for storage, transportation, or further processing. The cooling to ambient temperature would naturally flow from Kawasaki.
Regarding claim 12, Kawasaki further teaches the cold rolling is performed under the cold reduction ratio of 30% or more ([0080]) which encompasses the limitation. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claims 13 and 17, Kawasaki teaches annealing the cold rolled sheet at 750 °C to 900 °C for 15 to 600 s ([0080]-[0084]) which overlaps the limitation of wherein the cold-rolled full-hard strip is reheated to a solution temperature above Ac3 in the range of 850-1000 °C, held at the solution temperature for 2 to 8 minutes.
Kawasaki further teaches cooling to a temperature range of 300 °C to 550 °C at an average cooling rate of 3 °C/s to 80 °C/s ([0085]-[0086]) which encompass the claimed temperature range and cooling rate range.

Kawasaki further teaches keeping the sheet in temperature range of 300 °C to 550 °C for 10 to 200 s to facilitate a bainite transformation ([0087]-[0088]) which meets the holding temperature duration and purpose.
With regards to the limitation “then cooled to room temperature”, Kawasaki is silent.  A person of ordinary skill in the art would understand that absent teachings to the contrary the steel product would not be maintained indefinitely at a holding temperature and would inevitably be cooled to room temperature for storage, transportation, or further processing. The cooling to room temperature would naturally flow from Kawasaki.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takada et al. (US-20040055667-A1) contains a steel sheet with an overlapping composition and cold rolling processing.
Yamanaka et al. (US-20140255724-A1) contains a steel sheet with an overlapping composition and cold rolling processing.
Nonaka et al. (US-20140342185-A1) contains a steel sheet with an overlapping composition and cold rolling processing.
Ikeda et al. (US-20050161134-A1) contains a steel sheet with an overlapping composition and cold rolling processing.
Yasuhara et al. (US-6364968-B1) contains a steel sheet with an overlapping composition and hot rolling processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734